DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 7 are pending.
	
Election/Restrictions
Applicant’s election without traverse of claims 1, 2, and 5 – 7 in the reply filed on 20 August 2021 is acknowledged.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 August 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because on Fig 2, the reference character 13 is labelled “Lock-in Amplifie”, missing the final “r”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because of the following informalities: 
paragraph [0023] on page 9 includes several errors, such as “a module that is determined to be reusable are reused (rebuilt)” and “it is also possible to estimate the capacity in the shape of battery pack”.  
Paragraph [0056] on page 22 includes several confusing statements, such as “First, a charging and discharging process is performed for a module M the actual battery capacity (the fully charged capacity in the present embodiment) .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Troltzsch et al., “Characterizing aging effects of lithium ion batteries by impedance spectroscopy” (hereinafter 'Troltzsch') in view of Andre et al., “Characterization of high-power lithium-ion batteries by electrochemical impedance spectroscopy” (hereinafter 'Andre').

claim 1: Troltzsch teaches a battery capacity estimation method ([page 1664, Introduction]: discloses a goal of determining the capacity of portable secondary batteries as the batteries age) comprising: 
a charging and discharging step of charging and discharging a target secondary battery ([page 1669, section 5.2]: discloses performing a single charge and discharge cycle of a battery according to the parameters shown in table 1); 
an alternating current impedance acquiring step of acquiring a measurement result of an alternating current impedance of the target secondary battery, by applying an alternating current signal within a specific frequency range to the target secondary battery after completion of the charging and discharging in the charging and discharging step ([page 1668 - 1669, section 5.1, 5.2, and Fig 7]: discloses applying a range of frequencies to the battery in order to determine the impedance of the battery at each of the multiple frequencies.  Fig 8 shows that one of the spectrum measurement points is after the discharge half of the discharge/charge cycle, and another measurement point is after the charging half of the discharge/charge cycle); 
and a battery capacity estimating step of estimating a battery capacity of the target secondary battery based on the measurement result of the alternating current impedance ([page 1669 – 1671, sections 6 and 6.2, and Fig. 9]: discloses the decreasing capacity of the battery as the number of cycles increases, as shown in Fig 9, and a method of determining battery model parameters (series resistance, Warburg coefficient, and charge transfer resistance) seen in the impedance spectrum that track the battery capacity).


acquiring a measurement result  … before a predetermined maximum waiting time elapses.

Andre teaches
acquiring a measurement result  … before a predetermined maximum waiting time elapses ([page 5339, left col, third paragraph, and Table 3]: discloses determining a time to wait for the battery to stabilize after the state of charge has changed, which for the battery used in this test was at least 15 minutes, but not more than 90 minutes)..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Troltzsch in view of Andre to ensure that the battery has reached a stable state before acquiring data from the battery, which would enable obtaining consistent results from the measurement. 

Regarding claim 2: Troltzsch in view of Andre teaches the battery capacity estimation method according to claim 1, as discussed above.
Troltzsch is silent with respect to wherein, 
in the alternating current impedance acquiring step, the measurement result of the alternating current impedance of the target secondary battery is acquired within a period in which an elapsed time after completion of the charging and discharging in the charging and discharging step is longer than a predetermined minimum waiting time and shorter than the maximum waiting time.



Andre teaches
in the alternating current impedance acquiring step, the measurement result of the alternating current impedance of the target secondary battery is acquired within a period in which an elapsed time after completion of the charging and discharging in the charging and discharging step is longer than a predetermined minimum waiting time and shorter than the maximum waiting time ([page 5339, left col, third paragraph, and Table 3]: discloses determining a time to wait for the battery to stabilize after the state of charge has changed, which for the battery used in this test was at least 15 minutes, but not more than 90 minutes).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Troltzsch in view of Andre to ensure that the battery has reached a stable state before acquiring data from the battery, which would enable obtaining consistent results from the measurement. 

Regarding claim 5: Troltzsch teaches a battery capacity estimation system configured or programmed to execute ([page 1664, Introduction]: discloses a goal of determining the capacity of portable secondary batteries as the batteries age): 
a charging and discharging process of charging and discharging a target secondary battery ([page 1669, section 5.2]: discloses performing a single charge and discharge cycle of a battery according to the parameters shown in table 1);

a battery capacity estimating process of estimating a battery capacity of the target secondary battery based on the measurement result of the alternating current impedance.

Troltzsch is silent with respect to 
acquiring a measurement result  … before a predetermined maximum waiting time elapses.

Andre teaches
acquiring a measurement result  … before a predetermined maximum waiting time elapses ([page 5339, left col, third paragraph, and Table 3]: discloses determining a time to wait for the battery to stabilize after the state of charge has changed, which for the battery used in this test was at least 15 minutes, but not more than 90 minutes)..



Regarding claim 6: Troltzsch in view of Andre teaches the battery capacity estimation system according to claim 5, as discussed above.
Troltzsch is silent with respect to wherein 
the alternating current impedance acquiring process acquires the measurement result of the alternating current impedance of the target secondary battery within a period in which an elapsed time after completion of the charging and discharging by the charging and discharging process is longer than a predetermined minimum waiting time and shorter than the maximum waiting time.

Andre teaches
the alternating current impedance acquiring process acquires the measurement result of the alternating current impedance of the target secondary battery within a period in which an elapsed time after completion of the charging and discharging by the charging and discharging process is longer than a predetermined minimum waiting time and shorter than the maximum waiting time ([page 5339, left col, third paragraph, and Table 3]: discloses determining a time to wait for the battery to stabilize after the state of charge has changed, which for the battery used in this test was at least 15 minutes, but not more than 90 minutes).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Troltzsch in view of Andre to ensure that the battery has reached a stable state before acquiring data from the battery, which would enable obtaining consistent results from the measurement. 

Regarding claim 7: Troltzsch in view of Andre teaches the battery capacity estimation system according to claim 5, as discussed above, further comprising: 
a charging and discharging device executing the charging and discharging process; 
a measurement device executing the alternating current impedance acquiring process; and 
a battery capacity estimation device executing the battery capacity estimating process (Troltzsch: [page 1668, right column]: section 5 describes a system for automated testing of the effect of aging on a battery that includes controlling “charge and discharge currents”, allowing for “impedance measurement from frequencies larger than 0Hz up to 20 kHz” and “modular software for experiment control and data analysis”).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Barai, et al., “A study of the effect of short-term relaxation on the EIS test technique for EV battery cells”, discloses experiments with determining how battery cell impendence changes based on the delay between the end of discharge and the acquisition of an impendence spectrum 
Jesperson et al., “Capacity Measurements of Li-Ion Batteries using AC Impedance Spectroscopy”, discloses testing the feasibility of EIS measurements to determine battery capacity
WO 2017050944 (see attached machine translation), discloses acquiring an OCV measurement from a battery after a predefined delay, which can be “the delay time T could be greater than or equal to 10 minutes, preferably greater than or equal to 20 minutes”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brent A. Fairbanks/Primary Examiner, Art Unit 2862